Title: From Thomas Jefferson to John Wickham, 25 March 1798
From: Jefferson, Thomas
To: Wickham, John


          
            Dear Sir
            Philadelphia Mar. 25. 98.
          
          In fixing with you on the epoch of July 1. for the annual paiment of my instalments to the representatives of Cary & co. I had a view to my tobacco which I have heretofore sold in April or May, payable July 1. for some time past however, and especially by my sales of the last year, it has appeared, that the most advantageous time is not till September, and especially when sold at this place where it is not considered as old tobacco till frost, and it then commands from one to two dollars more in the hundred than in April. I lost the last year a dollar a hundred by selling in June. this sacrifice you will be sensible is a serious one: & as the case with Cary’s representatives is not like that of a merchant in an active course of business who must recieve his paiments to a day in order to be enabled to fulfill his own engagements, I shall hope that preserving sacredly for the instalments the funds destined to pay them, you would think it not an unreasonable indulgence to suffer them to take the benefit of the highest market, which is not till the autumn. I wish therefore in future to defer the sales of my tobacco till the fall payable as usual at 60. or 90. days, which I know will make a difference of 15. per cent in the price. you shall immediately on the sale be authorised to recieve the amount of the instalment out of the money. as this sacrifice in price is out of all proportion to the time I shall hope your consent to it, recieving of course interest for the delay. I have thought that this early consultation with you on the subject might prevent any inconvenience to your principal which might otherwise have occurred, and shall be happy to have an answer from you as soon as convenient. I am with esteem Dear Sir
          Your most obedt. servt
          
            Th: Jefferson
          
        